*656On consideration of the Petition for Extraordinary Relief filed in the above-entitled action, it appearing that petitioner has not sought the relief requested from the officer exercising general court-martial jurisdiction pursuant to Article 138, Uniform Code of Military Justice, 10 U.S.C. § 938, it is, by the Court, this 1st day of June 1973,
ORDERED:
That said petition be, and the same hereby is, dismissed.1 Catlow v. Cooksey, 21 U.S.C.M.A. 106, 44 C.M.R. 160 (1971); Tuttle v. Commanding Officer, 21 U.S.C.M.A. 229, 45 C.M.R. 3 (1972).

 Whether the relief sought would be in aid of this Court’s jurisdiction is not determined. 28 U.S.C. § 1651(a).